TRM Architecture, Design & Planning, P.C. v Destiny USA Holdings, LLC (2019 NY Slip Op 09189)





TRM Architecture, Design & Planning, P.C. v Destiny USA Holdings, LLC


2019 NY Slip Op 09189


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


1190 CA 19-00421

[*1]TRM ARCHITECTURE, DESIGN AND PLANNING, P.C., PLAINTIFF-APPELLANT,
vDESTINY USA HOLDINGS, LLC, AND CITY OF SYRACUSE INDUSTRIAL DEVELOPMENT AGENCY, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (MARK C. DAVIS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
BARCLAY DAMON LLP, SYRACUSE (MICHAEL J. BALESTRA OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered January 4, 2019. The order cancelled and vacated a bond filed by defendants on February 10, 2015. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs as abandoned (see Matter of Trombley v Payne [appeal No. 2], 144 AD3d 1551, 1552 [4th Dept 2016]; Abasciano v Dandrea, 83 AD3d 1542, 1545 [4th Dept 2011]).
Entered: December 20, 2019
Mark W. Bennett
Clerk of the Court